        Case 1:19-cv-00071-SPW-TJC Document 233 Filed 08/10/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  TODD COPENHAVER and AMBER
  COPENHAVER,                                       CV 19-71-BLG-SPW


                       Plaintiffs,
                                                    ORDER
  vs.



  CAVAGNA GROUP S.p.A OMECA
  DIVISION; AMERIGAS PROPANE,
  L.P.; ALBERTSONS COMPANIES,
  INC.; and DOES l-IO,

                       Defendants.



        Before the Court is Plaintiffs Amber and Todd Copenhaver's Objection

(Doc. 217)to a non-dispositive Order by Magistrate Judge Cavan denying

attorney's fees under Federal Rule of Civil Procedure 37. (Doc. 214). Defendants

filed a response to that objection. (Doc. 223). The Court denies the objection for

the following reasons.

   I.      Background

        In April 2020, Plaintiffs filed a Motion to Compel and requested sanctions.

(Doc. 61). Essentially, the parties disagreed as to whether Defendants adequately

responded to interrogatories, requests for production, and requests for admission.

(Doc. 214 at 2). Judge Cavan, after a hearing on the matter during which the

                                          1
Case 1:19-cv-00071-SPW-TJC Document 233 Filed 08/10/21 Page 2 of 5
Case 1:19-cv-00071-SPW-TJC Document 233 Filed 08/10/21 Page 3 of 5
Case 1:19-cv-00071-SPW-TJC Document 233 Filed 08/10/21 Page 4 of 5
Case 1:19-cv-00071-SPW-TJC Document 233 Filed 08/10/21 Page 5 of 5
